IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-72,127-13 & WR-72,127-14


EX PARTE FELIPE RUBIO GASPAR, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 22386 & 22481
IN THE 336TH DISTRICT COURT FROM FANNIN COUNTY 


 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus.  Ex parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was
convicted of aggravated assault, for which he was sentenced to twenty years' imprisonment,
and burglary of a habitation, for which he was  sentenced to imprisonment for fifty years. The
Sixth Court of Appeals affirmed his convictions.  Gaspar v. State, Nos. 06-10-00050-CR &
06-10-00051-CR (Tex. App.-Texarkana, delivered November 5, 2010).
 
	According to the writ record, an attorney was appointed to represent Applicant on
these writ applications on December 21, 2011 and a status hearing is set in the trial court on
January 26, 2012.  It appears that the trial court has not completed its investigation into these
applications.  We therefore remand this application to Fannin County to allow the trial judge
to complete an evidentiary investigation and enter findings of fact and conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact
issues.  The issues shall be resolved within 90 days of this order.  If any continuances are
granted, a copy of the order granting the continuance shall be sent to this Court. A
supplemental transcript containing all affidavits and interrogatories or the transcription of the
court reporter's notes from any hearing or deposition, along with the trial court's
supplemental findings of fact and conclusions of law, shall be returned to this Court within
120 days of the date of this order.  Any extensions of time shall be obtained from this Court. 

Filed: February 1, 2012
Do not publish